Case 1:21-cv-06211-PAE Document 12 Filed 08/19/21 Page 1of1

The initial pretrial conference scheduled for
September 10, 2021 at 2:00 p.m. is adjourned until
October 12, 2021 at 2:00 p.m. The Court directs

420 Lexington Avenue Catherine A. Rinaldi . _—
New York, NY 10170 President counsel for all parties to prepare a civil case
wow. mta.info

management plan and scheduling order in
accordance with the Court's Individual Rules no

Metro-North Railroad later than October |, 2021 and to prepare a joint
letter, not to exceed three pages in length, to be
August 19, 2021 submitted to the Court no later than October 1,

2021, addressing the topics set forward in the
Court's August 18, 2021 order scheduling the

Via ECF filing
initial pretrial conference, Dit. 8.

Honorable Judge Paul A. Engelmayer
United States District Court
nited States District Cou SO ORDERED.

Southern District of New York ‘) .
40 Foley Square, Room 2201 wal A \ Engng yy

 

New York, NY 10007-1312
ew York, PAUL A. ENGELMAYER

Re: Dyril Calhoun y. Metro-North Railroad United States District Judge
File No.: 1:21-cv-6211 (PAE) 8/19/2021
Initial Conference Date: September 10, 2021

 

Dear Honorable Judge Engelmayer:

Please be advised that my office just became aware that an Initial Conference has been scheduled
for September 10, 2021.

This letter is to request an adjournment of the conference in this matter due to the fact that I have
scheduled a vacation and J will be out of the Country at that time. This vacation has been planned
for almost one month. I am hoping that this Court will grant this extension since this will be the
first time I am able to go on a vacation due to the pandemic.

Per your court’s rules, please be advised of the following:

1. Initial Conference original date is 9-10-21. Based upon discussion with adversary, both
parties can appear for a conference either on October 12 (all day) or October 14 (all Day);
This is the first request of adjournment by this office;

Not applicable;

I have spoken to my adversary and he consents to the said adjournment;

This adjournment will not affect any other scheduled dates since the parties have yet to
submit a Case Management Plan.

we wh

Thank you for your courtesies in this matter.

Yours truly,

(Ma. Hpertned hr
Alan Muraidekh
Senior Associate Counsel

Email: AMuraidekh@mnr.ore
Phone: (212) 340-2203

ce: George J. Cahill, Jr. Esq. via ECF

MTA Metro-Norin Raifroad is an agency of the Metropolitan Transportation Authority, State of New York
Janno Lieber, MTA Acting Chair & CEO

 
